Title: To Thomas Jefferson from Thomas Worthington, 10 July 1803
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir
                     
            Chilicothe July 10th 1803
          
          Our election for a representative to Congress took place on the 21st of Last month since then official returns have been receved from 17 counties There is 18 counties in the state—returns are yet to be recd from the 18th which will not materially alter the present state of the poll, which is as follows
          
            
              Jeremiah Morrow (republican)
              3644
              votes
            
            
              Wm McMillan (Fed)
              1887
              
            
            
              E Langham (professed Rep)
              615
              
            
            
              Wm Goforth (Rep)
              310
              
            
            
              Michael Baldwin
              764
              
            
          
          Mr Morrow is elected by a Large Majority and is a decided republican—I regret he does not possess more general infermation on political subjects—He is a man of much firmness excellent understanding and of an amiable disposition—With his industry I have no doubt he will soon enable himself to discharge his duty with satisfaction to his constituents Every act has been used by the federalists to divide the republicans and not without its effect—Some indeed Who call themselves republicans have acted in the most shameful manner and have met with a united repulse from the people From the mixed unsetled state of society throughout the state I was fearful we should be so divided that our enemies would succeed but the good sense of the people has caused a union sufficient to carry our point—
          You know sir the part I have acted in bringing about the change from a Territorial to a state government. The republicans in Congress through my representations as agent for the people extended to the people of this country those priviledges they wished to enjoy leaving them free to pursue that course in politicks which appeared to them best calculated to promote their own happiness This was generous, it was Just—Although I was satisfied in my own mind as to the course they would pursue Yet I felt very anxious and in some measure responsible for the good or evil which might grow out of a measure I had so strongly advocated—I am now sir in a great measure relieved from anxiety and released from responsibility—Our state government has commenced its operations with much harmony and with the approbation of a very Large majority of the governed The people of the state have elected a representation to Congress decidedly republican Thus sir they have given in every way the strongest proof of their approbation of the measures pursued by the General government In addition to this the representatives of the people have positively instructed their representation in Congress to promote all in their power an alteration of that part of the Constitution relateing to the election of president and vice president In the course I have been obliged to pursue to promote the measures which have taken place and which I believed calculated to promote greatly the interests of the people of this country and the union at Large I have uniformly had the approbation of my own conscience and as far as I could Judge acted a disinterested part. I have been conscious of a want of ability but not of integrity Yet our federalists and some unprincipled republicans (if they may be called republicans) have constantly attempted to misrepresent my conduct and calumniate my private reputation I would not have troubled you with this subject but for a late publication of Mr M Baldwin in the sioto gazette which you have no doubt seen and which so far as it relates to me (except that I was opposed to his election) is false and malicious—A part of this publication is sir within your own knowledge untrue I mean that part which relates to my appointment as superviser—If you recollect sir when you was about to nominate officers for the federal court in this state I mentioned that Mr Baldwin was unsteady but hoped he would as he grew older become more consistant and be a better member of society I fear my hopes will not be realized I wish most heartily he would pursue a course more honourable to himself and satisfactory to society—He has thought proper to accept the appointment you have given him contrary to the expectation of his brother and yourself—I have been informed that the Register and receiver of publick monies at Cincinnati are about to resign their offices—Give me leave to recommend Mr Daniel Symmes of that place as a proper person to fill the office of register of the land office—I have mentioned the same Gentleman to Mr Gallatin—I regret that it is necessary to exclude any class of men from appointment but when those men use the influence they obtain by their office to thwart misrepresent & counteract the government I cannot think they ought to hold offices—This is the case with several characters in office in this state—Mr Byrd as judge of the federal court and major Zeigler as marshal so far as I can learn give universal satisfaction—It will be necessary ere long to appoint a register of the landoffice and recever of publick monies at Zanesville on the muskingum river by virtue of a law of Last session of Congress Perhaps Mr Gallatin has sufficient information on this subject I wrote him some time since and at the request of two federal Gentlemen & named them as applicants for the appointments. I did not expect they would be appointed If further infermation should be wanted on this subject if in my power I will afferd it with pleasure—I am fearful I shall not have the pleasure of seeing you this winter If I should resign you may depend on my successor as a decided republican—
          Accept sir of My sincere wishes for your health and happiness
          
            T Worthington
          
         